Citation Nr: 1112216	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-37 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from December 1973 to February 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss rated 0 percent, effective July 9, 2007.  

The Veteran was scheduled for a February 2011 hearing before the Board to be held at the RO.  However, the Veteran did not report for that hearing, and has not motioned for a new hearing, or otherwise presented good cause as to why the hearing should be rescheduled.  Accordingly, the Board finds that the Veteran's Board hearing request is withdrawn, such that appellate adjudication may proceed.

The Veteran has not alleged, and the evidence of record does not suggest, that he is unemployable due to his service-connected hearing loss disability.  As such, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

During the appeal period the Veteran had hearing acuity of Level IV in the left ear and Level II in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2009 statement of the case provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in November 2007 and December 2009.  The examinations are adequate to assess the disability as the examiners expressed familiarity with the history of the disability, and conducted thorough examinations of the Veteran, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran challenged the manner in which speech discrimination scores were derived; however, governing regulation prescribes the use of a controlled speech discrimination test using Maryland CNC word list.  See 38 C.F.R. § 4.85.  Additionally, in compliance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the examiners described the functional effects caused by the hearing disability.

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

To evaluate the degree of disability from service-connected defective hearing Table VI is used to determine a Roman numeral designation (I through XI), based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to table VII to determine the appropriate rating for hearing impairment.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing (Table VIA).  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

VA outpatient treatment records document that the Veteran wears hearing aids.  A July 2007 VA outpatient treatment record notes that the Veteran had mild low, moderate mid, and high frequency sensorineural hearing loss (with mild slope).  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 84 percent in the left ear.    

At the November 2007 VA examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
65
65
LEFT
25
40
55
75
75

The average puretone thresholds were 49 decibels, right ear, and 61 decibels, left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  The Veteran reported that his listening situation of greatest difficulty was hearing conversations at a distance or in background noise.  The diagnosis was mild sloping to moderately severe sensorineural hearing loss in the right ear and mild falling to severe sensorineural hearing loss in the left ear.  

At the December 2009 VA examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
65
65
LEFT
20
40
60
70
75

The average puretone thresholds were 51.25 decibels, right ear and 61.25 decibels, left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  The Veteran reported increased problems with hearing and understanding conversation (especially in background noise).  The diagnosis was normal to moderately severe sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  The examiner noted significant effects on the Veteran's occupation due to hearing difficulty and a significant difficulty hearing and understanding conversational speech, the television, and over the telephone, all while using hearing aids.

The only hearing evaluations of record suitable for rating purposes are those noted in the November 2007 and December 2009 VA examination reports.  Under 38 C.F.R. § 4.85, Table VI the average puretone thresholds of 49 decibels, right ear and 61 decibels, left ear and speech discrimination scores of 88 percent in the right ear and 96 percent in the left ear (on November 2007 VA examination) correspond to a Level II in each ear.  Under Table VI the average puretone thresholds of 51.25, right ear and 61.25 left ear and speech discrimination scores of 84 percent in the right ear and 80 percent in the left ear (on December 2009 VA examination) correspond to a Level II in the right ear and a Level IV in the left ear.  Under Table VII, such levels of hearing acuity (Level II bilaterally and Level IV in the poorer ear and Level II in the better ear) warrant a noncompensable rating under Diagnostic Code 6100.  The audiometry also did not show an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.  38 C.F.R. § 4.86.

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegations in the record of symptoms of and/or impairment due to the bilateral hearing loss disability not encompassed by the rating assigned.  The functional impairment shown (decreased hearing acuity) is encompassed by the criteria for the schedular rating assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111 (2008). 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an initial compensable rating for bilateral hearing loss is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is denied.





____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


